Citation Nr: 0926707	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include frontal lobe damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
October 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran participated in a hearing at the RO before the 
undersigned in April 2009; a transcript is of record and has 
been reviewed.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's cognitive impairments are related to an in-
service head injury.  


CONCLUSION OF LAW

Residuals of a head injury, to include frontal lobe damage, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in September 2005.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In a May 2006 correspondence sent in connection with a 
different claim, the RO informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
Although this notice was sent in connection with a separate 
claim, it is reasonable to conclude that the Veteran had 
actual knowledge of the information contained in the letter.  
Further, although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a statement of the case in 
January 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and private records 
from Aurora Mental Health Center.  The Veteran received a VA 
neuropsychological examination in August 2005, a report of 
which is of record.  An associated neuropsychological opinion 
dated in October 2005 is of record.  In his VCAA response, 
dated in October 2005, the Veteran affirmed that he had no 
other evidence to give to VA to substantiate his claim.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran filed a claim for service connection for 
residuals of a head injury in August 2005.  The RO denied 
service connection in a January 2006 rating decision; the 
Veteran appeals that decision.  During his April 2009 Board 
hearing, the Veteran testified that he sustained the injury 
when he hit his head on part of a plane in February 1983.  

In assessing whether the Veteran is entitled to service 
connection for residuals of a head injury, the evidence of 
record must show that the Veteran suffers from a current 
disability.  In his February 2006 notice of disagreement, the 
Veteran claimed that the head injury sustained in service 
caused frontal lobe damage, which in turn caused diminished 
cognitive abilities.  During his Board hearing, the Veteran 
testified that he experiences memory and concentration 
difficulties.  A report of a June 2003 private cognitive 
assessment shows that the Veteran experiences significant 
difficulties with attention and concentration.  VAMC records 
from March 2005 indicated that the Veteran suffers from 
frontal lobe dysfunction.  The report of an August 2005 VA 
examination revealed that the Veteran has attentional 
impairments.  In sum, the competent medical evidence 
indicates that the Veteran suffers from cognitive impairment.     

Nevertheless, the medical evidence does not show that the 
Veteran's cognitive impairment is related to his active 
military service.  There is evidence that the Veteran 
sustained a head injury in service.  A service treatment 
record dated in February 1983 shows that the Veteran sought 
treatment for a superficial head laceration, which was 
sutured.  The Veteran was instructed to return to the clinic 
for a follow-up suture check and was told to take aspirin 
every four hours as needed for pain.  Subsequent treatment 
records, however, show that the Veteran did not suffer from 
chronic residuals of this injury after the accident.  
Notably, in an October 1992 report of medical history 
prepared in conjunction with his separation examination, the 
Veteran did not report any residuals of the injury and stated 
that he was in good health.  There is no evidence that the 
Veteran complained of or received treatment for residuals of 
the head injury in service after February 1983.

The earliest complaints of or treatment for a cognitive 
disorder were contained in a June 2003 private mental health 
assessment.  The Board notes that these complaints occurred 
over 10 years after military service and over 20 years after 
the in-service head laceration.  In addition, there is no 
medical evidence linking the Veteran's cognitive impairment 
to his military service.  To the contrary, in an October 2005 
opinion, a VA examiner who co-signed the August 2005 VA 
neuropsychological examination report stated that the 
Veteran's cognitive deficits are not a direct result of the 
head injury resulting in a laceration while in service in 
December 1983.  The examiner stated that the etiology of the 
Veteran's cognitive decline remains unclear, but according to 
his self-reported history, he functioned well until 
approximately 2001.  The examiner opined that the Veteran's 
cognitive difficulties are more likely than not a result of 
alcohol dependence as well as schizoaffective disorder.  The 
examiner based this opinion on a review of the August 2005 VA 
examination report; the examination was based on thorough 
psychological testing and an interview with the Veteran.  As 
the examiner compiled a detailed report before offering his 
conclusions, the Board finds the August 2005 examination 
report and October 2005 opinion to be highly probative.      

With regard to the Veteran's lay statements that an in-
service accident caused frontal lobe damage and subsequent 
cognitive difficulties, the Veteran does not have medical 
training and is not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  There are circumstances where lay evidence 
may be competent and sufficient to establish a diagnosis or 
medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the etiology 
of cognitive impairments.  The Veteran's statements offered 
in support of his claim are not competent medical evidence 
and do not serve to establish that the in-service laceration 
caused frontal lobe damage or cognitive problems.  

Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for residuals of a head injury.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include frontal lobe damage, is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


